Order, Supreme Court, New York County (Francis N. Pécora, J.), entered on March 2, 1990, which denied plaintiff’s motion pursuant to CPLR 3025 (b) for leave to serve a second amended complaint and petition, unanimously affirmed, with costs.
Although, as plaintiff correctly notes, CPLR 3025 (b) provides that leave to amend a complaint shall be freely granted *302(Edenwald Contr. Co. v City of New York, 60 NY2d 957), nevertheless, this court has held that leave to amend a complaint is not granted upon mere request without a proper showing. Rather, in determining whether to grant leave to amend, a court must examine the underlying merit of the causes of action asserted therein, since, to do otherwise would be wasteful of judicial resources. (Brennan v City of New York, 99 AD2d 445; East Asiatic Co. v Corash, 34 AD2d 432.)
With this in mind, we find that the IAS court did not abuse its discretion in denying plaintiffs proposed amendment as legally insufficient. On a prior appeal (NAB Constr. Corp. v Metropolitan Transp. Auth., 148 AD2d 1020, lv dismissed 74 NY2d 841), this court rejected the cause of action now sought to be added, seeking a declaratory judgment that the alternate dispute resolution procedure in the parties’ contract was invalid and against public policy under the New York Court of Appeals decision in Crimmins Contr. Co. v City of New York (74 NY2d 166). We perceive no basis for reexamining our prior determination. Concur—Sullivan, J. P., Carro, Wallach and Rubin, JJ.